                               UNITED STATES DISTRICT COURT
                                           for the
                            EASTERN DISTRICT OF NORTH CAROLINA

U.S.A. vs. Trevon Christopher Jones                                           Docket No. 4:15-CR-5-1FL

                               Petition for Action on Supervised Release

COMES NOW Jay Kellum, U.S. Probation Officer of the court, presenting a petition for modification of
the Judgment and Commitment Order of Trevon Christopher Jones, who, upon an earlier plea of guilty to
Felon in Possession of Ammunition in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2) and Felon in
Possession of a Firearm and Ammunition, in violation of 18 U.S.C. §§ 922(g)(1) and 924(a)(2), was
sentenced by the Honorable Louise W. Flanagan, U.S. District Judge, on July 7, 2015, to the custody of the
Bureau of Prisons for a term of 57 months. It was further ordered that upon release from imprisonment the
defendant be placed on supervised release for a period of 36 months.

Trevon Christopher Jones was released from custody on May 17, 2019, at which time the term of supervised
release commenced.

On July 3, 2019, a Violation Report was submitted to the Court advising Jones had contact with a convicted
felon, had provided a positive urinalysis, and was charged with the new criminal conduct of No Operator’s
License. On July 8, 2019, the Court approved the violation report.

RESPECTFULLY PRESENTING PETITION FOR ACTION OF COURT FOR CAUSE AS
FOLLOWS:

On May 24, 2019, Jones was placed into the surprise urinalysis program (SUP). As such, all the rules and
conditions of the program were explained, and he signed acknowledging his understanding. On July 18,
2019, Jones failed to report for his required SUP urinalysis.

On July 23, 2019, Jones committed, and was charged with, the offense of No Operator’s License, by the
North Carolina State Highway Patrol. Further, it was discovered that Jones’ two passengers in the vehicle
were Omar Dequan Thomas and Charles Shamar Crawford, both of whom have prior felony convictions.

On July 26, 2019, the undersigned met with Jones to discuss his violation conduct. Jones admitted he didn’t
call the surprise urinalysis hotline, instead relying on his ex-fiancé to call for him and tell him when he
needed to report. Jones was instructed that going forward from July 26, 2019, he is to call himself. Jones
was again provided with the telephone number. In addition, Jones was asked why he choose to drive,
knowing he isn’t properly licensed to do so. Jones stated he didn’t have a ride to work and instead of not
reporting for his shift, he chose to drive. Jones alleges Mr. Thomas and Crawford are work associates who
simply needed a ride. Jones states he had no knowledge of their past criminal history. As such, Jones was
again instructed, that going forward from, July 26, 2019, he is to have no contact, outside of work
interactions, with either Mr. Thomas or Mr. Crawford.

As a sanction for his current violation conduct, the U.S. Probation Office respectfully request his term of
supervised release be continued, with the modification of having to perform 10 hours of community service
as directed by the probation office and if referred for placement and monitoring by the State of North
Carolina, pay the required fee. The defendant signed a Waiver of Hearing agreeing to the proposed
modification of supervision.
Trevon Christopher Jones
Docket No. 4:15-CR-5-1FL
Petition For Action
Page 2


PRAYING THAT THE COURT WILL ORDER that supervised release be modified as follows:

   1. The defendant shall perform 10 hours of community service as directed by the probation office and
      if referred for placement and monitoring by the State of North Carolina, pay the required fee.

Except as herein modified, the judgment shall remain in full force and effect.

Reviewed and approved,                               I declare under penalty of perjury that the foregoing
                                                     is true and correct.


/s/ Robert L. Thornton                               /s/ Jay Kellum
Robert L. Thornton                                   Jay Kellum
Supervising U.S. Probation Officer                   U.S. Probation Officer
                                                     200 Williamsburg Pkwy, Unit 2
                                                     Jacksonville, NC 28546-6762
                                                     Phone: 910-346-5109
                                                     Executed On: July 26, 2019

                                       ORDER OF THE COURT

                                 29th
Considered and ordered this _________                July
                                         day of ____________________, 2019, and ordered filed and
made a part of the records in the above case.

________________________________
Louise W. Flanagan
U.S. District Judge
